DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "the first position" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the knife actuation mechanism" in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the second position" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Rejections relying upon U.S. Patent No. 10,751,110
Claims 14, 16-17, 21-23, 25-26 and 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 6 of U.S. Patent No. 10,751,110. Although the claims at issue are not identical, they are not patentably distinct from each other because they both generally define the same inventive concepts of a bipolar forceps having first and second shafts and jaws at the distal ends thereof, a portion of the first shaft being bifurcated to define a longitudinal slot, a disposable housing, first and second releasable electrodes, a knife blade, and a knife actuation mechanism.
Claims 15, 18-20, 24, 27-29 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 6 of U.S. Patent No. 10,751,110 in view of Artale et al. (US 2012/0172873). Claims 1, 4 and 6 of U.S. Patent No. 10,751,110 generally define the same inventive concept as required by claims 14, 22, 23 and 32 and further define a knife blade lockout mechanism configured to prevent movement of the knife blade when the jaw members are in the first position. However, claims 1, 4 and 6 of U.S. Patent No. 10,751,110 fail to further define a trigger operably coupled to the knife actuation mechanism and extending from the disposable housing, the trigger configured to rotate to cause the knife actuation mechanism to move the knife blade, wherein the knife blade lockout mechanism is disposed within the disposable housing, wherein the knife blade lockout mechanism includes a rotatable safety link configured to, when the jaw members are in the first position, rotate into engagement with a pivot pin that connects the knife blade to the knife actuation mechanism to prevent movement of the knife blade, and wherein the safety link is configured to rotate out of engagement with the pivot pin when the jaw members are in the second position to enable movement of the knife blade.
Artale teaches a bipolar forceps (see Figs. 1-3B, [0015]) comprising a trigger (see trigger 45, Figs. 1-2) operably coupled to a knife actuation mechanism (see [0046]) and extending from the housing, the trigger configured to rotate to cause the knife actuation mechanism to move the knife blade (see rotation of the trigger 45 to move the knife in [0046]), wherein a knife blade lockout mechanism is disposed within the housing (see anti-deployment link 47, trigger link 43 within the housing; [0071], Figs. 1-2), wherein the knife blade lockout mechanism includes a rotatable safety link (see anti-deployment link 47; Fig. 2) configured to, when the jaw members are in the first position, rotate into engagement with a pivot pin that connects the knife blade to the knife actuation mechanism to prevent movement of the knife blade and wherein the safety link is configured to rotate out of engagement with the pivot pin when the jaw members are in the second position to enable movement of the knife blade (see rotation of anti-deployment link 47 into and out of operative engagement with trigger link 43 (and therefore pivot pin 42a via its engagement with trigger link 43; [0046], Fig. 2) based on the position of the jaws, [0071]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further defined claims 1, 4 and 6 of U.S. Patent No. 10,751,110 to include a trigger operably coupled to the knife actuation mechanism and extending from the disposable housing, the trigger configured to rotate to cause the knife actuation mechanism to move the knife blade, wherein the knife blade lockout mechanism is disposed within the disposable housing, wherein the knife blade lockout mechanism includes a rotatable safety link configured to, when the jaw members are in the first position, rotate into engagement with a pivot pin that connects the knife blade to the knife actuation mechanism to prevent movement of the knife blade, and wherein the safety link is configured to rotate out of engagement with the pivot pin when the jaw members are in the second position to enable movement of the knife blade in light of Artale, since the further combination of these prior art elements would have only produced the predictable results of a manner of applying force to actuate the knife blade with either the left or right hand (see Artale [0046]) and prevention of unintentional firing of the knife blade when the jaw members are in an open position (see Artale [0071]). 

Rejections relying upon U.S. Patent No. 10,499,975
Claims 14-18, 21-27 and 30-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 11-12 of U.S. Patent No. 10,499,975. Although the claims at issue are not identical, they are not patentably distinct from each other because they both generally define the same inventive concepts of a bipolar forceps having first and second shafts and jaws at the distal ends thereof, a portion of the first shaft being bifurcated to define a longitudinal slot, a disposable housing, first and second releasable electrodes, a knife blade, and a knife actuation mechanism.
Claims 19-20 and 28-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 11-12 of U.S. Patent No. 10,499,975 in view of Artale et al. (US 2012/0172873). Claims 1-4 and 11-12 of U.S. Patent No. 10,499,975 generally define the same inventive concept as required by claims 18 and 27 and further define a knife blade lockout mechanism configured to prevent movement of the knife blade when the jaw members are in the first position that engages and disengages the actuation mechanism according to jaw position. Claims 1-4 and 11-12 of U.S. Patent No. 10,499,975 fail to further wherein the knife blade lockout mechanism includes a rotatable safety link configured to, when the jaw members are in the first position, rotate into engagement with a pivot pin that connects the knife blade to the knife actuation mechanism to prevent movement of the knife blade, and wherein the safety link is configured to rotate out of engagement with the pivot pin when the jaw members are in the second position to enable movement of the knife blade, however these features would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention under substantially similar rationale as applied in view of Artale in the rejections as already set forth above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEAN W COLLINS/Examiner, Art Unit 3794